Case 2:16-cv-00359-JAW Document 188 Filed 11/13/18 Page 1 of 1                             PageID #: 1865




                                     UNITED STATES DISTRICT COURT
                                          DISTRICT OF MAINE

RYAN D. BURNETT,                                           )
                                                           )
        Plaintiff,                                         )
                                                           )       Civil No. 2:16-cv-00359-JAW
v.                                                         )
                                                           )
OCEAN PROPERTIES LTD, et al.                               )
                                                           )
        Defendants.                                        )


                                                JUDGMENT

        This matter having come before the Court and a jury, Honorable John A. Woodcock, Jr.

presiding, and the issues having been duly tried and the jury having rendered its verdict on November 1,

2018; and in accordance with the Order on Motion for Summary Judgment entered on June 11, 2018;

        JUDGMENT is hereby entered for the Plaintiff, Ryan D. Burnett, and against the Defendants,

Ocean Properties LTD and Ameriport, LLC in the amount of $150,000.00 in compensatory damages and

$500,000.00 in punitive damages, plus interest as allowed by law on Counts I and IV regarding the failure

to accommodate issue concerning the heavy wooden doors at the golf club location;

        JUDGMENT is further entered for Defendants, Ocean Properties LTD and Ameriport, LLC, and

against the Plaintiff, Ryan D. Burnett on Counts II and III, and also on Counts I and IV on all other issues

except the failure to accommodate issue concerning the heavy wooden doors at the golf club location.


                                                                   CHRISTA K. BERRY, CLERK


                                                                   /s/ Amy Rydzewski
                                                                   Deputy Clerk

Dated this 13th day of November 2018
